        Case 1:13-cv-13123-RGS Document 63 Filed 09/21/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 13-13123-RGS

                              MANSON BROWN

                                        v.

                            JOSEPH PEPE, ET AL.

        SUPPLEMENTAL ORDER ON MOTION FOR WAIVER OF
               FURTHER PAYMENT OF FILING FEE

                              September 21, 2020

STEARNS, D.J.

      Having previously allowed Manson Brown’s Motion to Waive Filing

Fee [Dkt #62], it has been pointed out that, under the in forma pauperis

(IFP) statute at 28 U.S.C. 1915(b), the payment requirements are set by

Congress and therefore there is no statutory authority for a court to waive its

requirements. See Messere v. White, 2014 WL 202759, at *2 (D. Mass. Jan.

15, 2014) (O’Toole, J.) (“Having filed the complaint, plaintiffs and the Court

are both statutorily limited by the strictures of 28 U.S.C. § 1915. . . . The PLRA

‘makes no provision for return of fees partially paid or for cancellation of the

remaining indebtedness.’”) (quoting Goins v. Decaro, 241 F.3d 260, 261 (2d

Cir.2001)); Calderon v. Dickhaut, 2011 WL 3652766, at *1 (D. Mass. Aug. 17,

2011) (“In enacting the PLRA, Congress has left little discretion to the courts
        Case 1:13-cv-13123-RGS Document 63 Filed 09/21/20 Page 2 of 2



in this area . . . . Accordingly, this Court is required to assess an initial partial

filing payment and collect subsequent payments on an incremental basis

“until the filing fees are paid.” 28 U.S.C. § 1915(b)(1), (2).”); Fowlkes v.

Dennehy, No. C.A. 05-11749-JLT, 2010 WL 4456147, at *1 (D. Mass. Nov. 4,

2010) (“This Court is unaware of any statutory authority by which a

prisoner's filing fee obligations under the in forma pauperis statute may be

vacated in whole or in part while imprisoned, nor has Plaintiff cited to any

legal authority supporting his request for a waiver or deferment of any of his

filing fee obligations. In enacting the PLRA, Congress has left little discretion

to the courts in this area; under 28 U.S.C. § 1915(b) . . . . “). Regrettably, the

court is bound by this statute and must supplement its earlier Order and

DENY Mr. Brown’s motion.

                                       SO ORDERED.

                                       /s/ Richard G. Stearns___________
                                        UNITED STATES DISTRICT JUDGE




                                         2
